Title: To George Washington from Gustavus Scott, 11 May 1797
From: Scott, Gustavus
To: Washington, George



Dr Sir,
Geo[rge] Town [Md.] 11th May 1797.

I have seen Mr Smith and had Conversation with him respecting Reed & Ford, & the Probability of their producing the Residue of the shares due to you. They intimate in their Correspondence no Idea of obtaining them any other way than by their funds in this place due 11 or 12 months hence. How far their earlier Necessities may compel them to part with these I know not; but Mercantile Men who depend on such distant Resources for immediate purchases can not I think be much in Cash; or they have no just Ideas

of Mercantile punctuality. I thought it necessary to inform you of this fact that you may have the whole evidence of their Conduct before you. I have the honor to be with sentiments of the most perfect Respect Dr Sir Yr mo. obt servt

Gusts Scott

